DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims filed 5-26-2022.  Claims 2, 4, 11-13 canceled.

Examiner Comment
3.	Examiner reads, in claim 1, a sound production apparatus including the features of “a first vibration system 1, a second vibration system 2 and a magnetic circuit system 3, wherein the first vibration system comprises a first diaphragm 11 and a voice coil 12 arranged on a first side, facing the magnetic circuit system 3, of the first diaphragm 11, the second vibration system 2 comprises a second diaphragm 21a arranged opposite to the first diaphragm 11, and wherein the apparatus is adapted such that:
	 a middle position of the second diaphragm 21a is combined with a reinforcement portion 214a/214b; the reinforcement portion 214a is provided with an extension portion 2142 extending along a direction proximate to the first diaphragm 11, and a position  corresponding to the extension portion 2142, in the magnetic circuit system is provided with an avoidance portion 331; wherein the extension portion 2142 is adapted for passing through the avoidance portion 331, and is fixed to the first diaphragm 11,
	 wherein the second diaphragm 21a comprises a central portion 211 located in the middle position,  a corrugated rim portion 212a/212b located on an outer side of the central portion and fixation portion integrally provided with the corrugated rim portion 212a/212b and the reinforcement portion 214a/214b comprises a reinforcement portion body 2141a, the reinforcement portion body attached to the central portion 211 and the extension portion 2142 formed by extending from an outer edge of the reinforcement portion body 2141a, wherein the extension portion 2142 is provided with a reinforcing stiffener 2146a extending in an up-down direction (as shows in Figs 3-5, 9-10, specification para [88-101]).

Allowable Subject Matter
4.	Claims 1, 3, 5-10, 14-23 are allowed.
5.	The following is an examiner' s statement of reasons for allowance:
              The prior art Huang CN206118013U fails to teach the claimed limitation as recited in claim 1, “wherein the extension portion 2142 is adapted for passing through the avoidance portion 331, and is fixed to the first diaphragm 11,
	 wherein the second diaphragm 21a comprises a central portion 211 located in the middle position,  a corrugated rim portion 212a/212b located on an outer side of the central portion and fixation portion integrally provided with the corrugated rim portion 212a/212b and the reinforcement portion 214a/214b comprises a reinforcement portion body 2141a, the reinforcement portion body attached to the central portion 211 and the extension portion 2142 formed by extending from an outer edge of the reinforcement portion body 2141a, wherein the extension portion 2142 is provided with a reinforcing stiffener 2146a extending in an up-down direction (as shows in Figs 3-5, 9-10, specification para [88-101]).
	The newly found references Ko 8,774,447 teaches a first diaphragm 21 and a second diaphragm 31 are fixed connected by a flange 12-3 extending outward from the top end of the cylinder portion 12-2 of the yoke 12 protrudes slightly upward from the top face of the cover 10, see Fig 2 and para (8-16).
	The newly found references Ko 8,774,447 fails to teach the claimed limitation as recited in claim 1, wherein the extension portion 2142 is adapted for passing through the avoidance portion 331, and is fixed to the first diaphragm 11, 
	wherein the second diaphragm 21a comprises a central portion 211 located in the middle position,  a corrugated rim portion 212a/212b located on an outer side of the central portion and fixation portion integrally provided with the corrugated rim portion 212a/212b and the reinforcement portion 214a/214b comprises a reinforcement portion body 2141a, the reinforcement portion body attached to the central portion 211 and the extension portion 2142 formed by extending from an outer edge of the reinforcement portion body 2141a, wherein the extension portion 2142 is provided with a reinforcing stiffener 2146a extending in an up-down direction.

	The newly reference Tanaka 2015/0110329 teaches the first diaphragm (first diaphragm 25) and the second diaphragm (second diaphragm 37) are fixedly connect to the supporting (columnar support 43/61).
	Saiki 2012/0070022 teaches the first diaphragm (first vibrating film 33) and the second diaphragm (second vibrating film 53) are fixedly connect to the supporting (yoke 22, frame 31/32 and suspensions 26a/26b/26c/26d each support a different position in outer periphery of diaphragms 25/37).
	However, the above references fail to teach the claimed limitation of claim 1.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        


/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653